Plaintiff in error, hereinafter called defendant, was convicted in the county court of Oklahoma county of maintaining a disorderly house, and his punishment fixed by the jury at a fine of $50 and imprisonment in the county jail for a period of nine months.
The Attorney General has filed a motion to dismiss the appeal, because notice of appeal was not served on the county attorney or the court clerk of Oklahoma county, nor was any summons in error issued and served on the Attorney General or the issuance and service of same waived by said officer.
Where no notice of intention to appeal is served on the county attorney or court clerk, and where no summons in error is issued and served, and where the Attorney General has not waived the issuance and service of summons in error, this court acquires no jurisdiction of the appeal. Burgess v. State,18 Okla. Cr. 574, 197 P. 173; Aubrey v. State, 38 Okla. Cr. 271,260 P. 783; Sharer v. State, 40 Okla. Cr. 420, 269 P. 511. *Page 12 
It appears from the record that the contention of the Attorney General is well taken, and the motion to dismiss the appeal should be sustained.
For the reason stated, the appeal is dismissed.
EDWARDS, P. J., and DAVENPORT, J., concur.